UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                             Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                       Case No. 21-22063 (RDD)
 LLC,

                         Debtor.

          ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF CLAIM
          AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF

          Upon the application of the Debtor for an Order, pursuant to Rule 3003(c)(3), fixing a

deadline and establishing procedures for filing proofs of claim and approving the form and manner

of service thereof, and it appearing that the relief requested is in the best interests of the

Debtor, its estate, and creditors and that adequate notice has been given and that no further notice

is necessary; and after due deliberation and good and sufficient cause appearing therefor, it is

hereby:

          ORDERED, that except as otherwise provided herein, all persons and entities (including

individuals, partnerships, corporations, joint ventures, trusts and governmental units) that assert a

claim, as defined in Bankruptcy Code section 101(5), against the Debtor that arose on or prior to

the filing of the chapter 11 petition petitions on January 31, 2021 (“Filing Date”) shall file a proof

of such claim in writing or electronically on the Court’s website www.nysb.uscourts.gov so that it

is received by March 29, 2021 (the “Bar Date”); and it is further

          ORDERED, that notwithstanding any other provision hereof, proofs of claim filed by

governmental units must be filed on or before July 30, 2021 (180 after the Filing Date); and it is

further
        ORDERED, that the following procedures for the filing of proofs of claim shall apply:

        (a) Proofs of claim must conform substantially to Official Bankruptcy Form No. 410;

        (b) Attorneys (with full access accounts) and employees of institutional creditors (with
            limited access accounts) should file proofs of claim electronically on the Court’s Case
            Management/Electronic Case File (“CM/ECF”) system. Those without accounts with
            the CM/ECF system may electronically create and file proofs of claim through the “File
            a Proof of Claim” link on the Court’s website www.nysb.uscourts.gov or by mailing or
            delivering the original proof of claim to the United States Bankruptcy Court, Southern
            District of New York, Attn: Bankruptcy Clerk’s Office, 300 Quarropas Street, White
            Plains, New York 10601;

        (c) Proofs of claim will be deemed filed only when received by the Clerk of the Bankruptcy
            Court on or before the Bar Date; and

        (d) Proofs of claim must (i) be signed; (ii) include supporting documentation (if
            voluminous, attach a summary) or an explanation as to why documentation is not
            available; (iii) be in the English language; and, (iv) be denominated in United States
            currency

; and it is further

        ORDERED, that proofs of claim need not be filed as to the following types of claims:

        (a) Any claim as to which the holder has already filed a proof of claim against the Debtor in
            a form substantially similar to Official Bankruptcy Form No. 410;

        (b) Any claim that is listed on the Schedules filed by the Debtor, provided that (i) the claim
            is not scheduled as “disputed”, “contingent” or “unliquidated”; and (ii) the claimant
            does not disagree with the amount, nature and priority of the claim as set forth in the
            Schedules;

        (c) Any claim that previously has been allowed by Order of this Court;

        (d) Any claim that has been paid in full;

        (e) Any claim for which different deadlines have previously been fixed by this Court; and

        (f) Any claim allowable under Bankruptcy Code sections 503(b) and 507(a)(2) as an
            expense of administration of the Debtor’s estate, except as otherwise provided below

; and it is further

        ORDERED, that claims under section 503(b)(9) must be filed by the deadlines set forth in

this Order; and it is further


                                                    2
          ORDERED, that any person or entity that holds a claim that arises from the rejection of an

executory contract or unexpired lease, as to which the order authorizing such rejection is dated on

or before the date of entry of this Order, must file a proof of claim based on such rejection on or

before the Bar Date, and any person or entity that holds a claim that arises from the rejection of an

executory contract or unexpired lease, as to which an order authorizing such rejection is dated after

the date of entry of this Order, must file a proof of claim on or before such date as the Court may

fix in the applicable order authorizing such rejection; and it is further

          ORDERED, that holders of equity interests in the Debtor need not file proofs of interest

with respect to the ownership of such equity interest, provided, however, if any such holder asserts

a claim against the Debtor (including a claim relating to an equity interest or the purchase or sale

of such equity interest), a proof of such claim must be filed on or prior to the Bar Date pursuant to

the procedures set forth in this Order; and it is further

          ORDERED, that if the Debtor amends or supplements the Schedules subsequent to the date

hereof, the Debtor shall give notice of any amendment or supplement to the holders of claims

affected thereby, and such holders shall be afforded 30 days from the date of such notice to file

proofs of claim in respect of their claims and shall be given notice of such deadline; and it is

further

          ORDERED, that nothing in this Order shall prejudice the right of the Debtor or any other

party in interest to dispute or assert offsets or defenses to any claim reflected in the Schedules; and

it is further

          ORDERED, that pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims that fail to

comply with this Order by timely filing a proof of claim in appropriate form shall not be treated

as a creditor with respect to such claim for the purposes of voting and distribution; and it is further



                                                   3
        ORDERED, that a copy of the notice substantially in the form annexed hereto as Exhibit 1

is approved and shall be deemed adequate and sufficient if served by first-class mail at least 35

days prior to the Bar Date on:

        (a) The United States Trustee;

        (b) All persons or entities that have entered an appearance herein;

        (c) All persons or entities that have filed claims;

        (d) All creditors and other known holders of claims as of the date of this Order, including
            all persons or entities listed in the Schedules as holding claims;

        (e) All parties to executory contracts and unexpired leases of the Debtor;

        (f) All parties to litigation with the Debtor;

        (g) The Internal Revenue Service for the district in which the case is pending and, if
            required by Rule 2002(j), the Securities and Exchange Commission and any other
            required governmental units; and

        (h) Such additional persons and entities as deemed appropriate by the Debtor

; and it is further

        ORDERED, that the Debtor is authorized to take such steps and perform such acts as may

be necessary to implement and effectuate the terms of this Order; and it is further

        ORDERED, that entry of this Order is without prejudice to Debtor’s right to seek a further

Order fixing a date by which holders of claims or interests not subject to the Bar Date established

herein must file such proofs of claim or interest or be barred from doing so.


Dated: White Plains, New York
       February 17, 2021
                                               /s/Robert D. Drain
                                               Honorable Robert D. Drain
                                               United States Bankruptcy Judge




                                                   4
 EXHIBIT 1

Bar Date Notice
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 11

 GREYLOCK CAPITAL ASSOCIATES,                      Case No. 21-22063 (RDD)
 LLC,

                         Debtor.

                     NOTICE OF DEADLINE REQUIRING FILING OF
                   PROOFS OF CLAIM ON OR BEFORE MARCH 29, 2021

To:       All persons and entities with claims against Greylock Capital Associates, LLC (“Debtor”)

         The United States Bankruptcy Court for the Southern District of New York has entered an
Order establishing March 29, 2021 (the “Bar Date”) as the last date for each person or entity
(including individuals, partnerships, corporations, joint ventures, trusts and governmental units) to
file a proof of claim against the Debtor.

        The Bar Date and the procedures set forth below for filing proofs of claim apply to all
claims against the Debtor that arose prior to January 31, 2021, the date on which the Debtor
commenced its case under Chapter 11 of the United States Bankruptcy Code, except for claims
listed in Section 4 below that are specifically excluded from the Bar Date filing requirement.
Governmental Units have until July 30, 2021, the date that is 180 days after the order for relief, to
file proofs of claim.

1.        WHO MUST FILE A PROOF OF CLAIM

         You MUST file a proof of claim to vote on a chapter 11 plan filed by the Debtor or to share
in distributions from the Debtor’s bankruptcy estate if you have a claim that arose prior to January
31, 2021 (“Filing Date”) and it is not one of the types of claim described in Section 4 below.
Claims based on acts or omissions of the Debtor that occurred before the Filing Date must be filed
on or prior to the Bar Date, even if such claims are not now fixed, liquidated or certain or did not
mature or become fixed, liquidated or certain before the Filing Date.

         Under Bankruptcy Code section 101(5) and as used in this notice, the word “claim” means:
(a) a right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured; or (b) a right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is reduced to judgment,
fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

2.        WHAT TO FILE

        Your filed proof of claim must conform substantially to Official Form No. 410; a case-
specific proof of claim form accompanies this notice. Additional proof of claim forms may be
obtained at www.uscourts.gov/forms/bankruptcy-forms.
       All proof of claim forms must be signed by the claimant or, if the claimant is not an
individual, by an authorized agent of the claimant. It must be written in English and be
denominated in United States currency. You should attach to your completed proof of claim any
documents on which the claim is based (if voluminous, attach a summary) or an explanation as to
why the documents are not available.

        Your proof of claim form must not contain complete social security numbers or
taxpayer identification numbers (only the last 4 digits), a complete birth date (only the year),
the name of a minor (only the minor’s initials) or a financial account number (only the last
4 digits of such financial account).

        Any holder of a claim against more than one Debtor must file a separate proof of claim
with respect to each such Debtor and all holders of claims must identify on their proof of claim the
specific Debtor against which their claim is asserted and the case number of that Debtor’s
bankruptcy case.

3.     WHEN AND WHERE TO FILE

       Except as provided for herein, all proofs of claim must be filed so as to be received on or
before March 29, 2021.

       Attorneys (with full access accounts) and employees of institutional creditors (with limited
access accounts) should file proofs of claim electronically on the Court’s Case Management/
Electronic Case File (CM/ECF) system.

       Those without accounts to the CM/ECF system may electronically file their proofs of claim
through the “File a Proof of Claim” link on the Court’s website, www.nysb.uscourts.gov, or by
mailing or by mailing or delivering the original proof of claim to the Court at the address provided
below:

                              United States Bankruptcy Court
                              Southern District of New York
                              Attn: Bankruptcy Clerk’s Office
                              300 Quarropas Street
                              White Plains, New York 10601

       Proofs of claim will be deemed filed only when received by the Bankruptcy Court on or
before the Bar Date. Proofs of claim may not be delivered by facsimile, telecopy or email
transmission.

4.     CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED

      You do not need to file a proof of claim on behalf of a claim on or prior to the applicable
Bar Date if the claim falls into one of the following categories:

       (a) Any claim as to which the holder has already filed a proof of claim against the Debtor in
           a form substantially similar to Official Bankruptcy Form No. 410;


                                                 2
       (b) Any claim that is listed on the Schedules filed by the Debtor, provided that (i) the claim
           is not scheduled as “disputed”, “contingent” or “unliquidated”; and (ii) the claimant
           does not disagree with the amount, nature and priority of the claim as set forth in the
           Schedules;

       (c) Any claim that previously has been allowed by Order of this Court;

       (d) Any claim that has been paid in full;

       (e) Any claim for which different deadlines have previously been fixed by this Court; and

       (f) Any claim allowable under Bankruptcy Code sections 503(b) and 507(a)(2) as an
           expense of administration of the Debtor’s estate, except as otherwise provided below.

        If you are a holder of an equity interest in the Debtor, you need not file a proof of interest
with respect to the ownership of such equity interest at this time. However, if you assert a claim
against the Debtor, including a claim relating to such equity interest or the purchase or sale of such
interest, a proof of such claim must be filed on or prior to the Bar Date pursuant to the procedures
set forth in this Notice.

        This Notice is being sent to many persons and entities that have had some relationship with
or have done business with the Debtor but may not have an unpaid claim against the Debtor. The
fact that you have received this notice does not mean that you have a claim or that the Debtor or
the Court believes that you have a claim against the Debtor.

5.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        If you have a claim arising out of the rejection of an executory contract or unexpired lease
as to which the order authorizing such rejection is dated on or before February ___, 2021, the date
of entry of the Bar Date Order, you must file a proof of claim by the Bar Date. Any person or
entity that has a claim arising from the rejection of an executory contract or unexpired lease, as to
which the rejection order is dated after the date of entry of the Bar Date Order, you must file a
proof of claim with respect to such claim by the date fixed by the Court in the applicable order
authorizing rejection of such contract or lease.

6.     CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR
       DATE

       ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE

REQUIREMENTS OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT

FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM SHALL NOT

BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE PURPOSES OF

VOTING ON ANY PLAN OF REORGANIZATION FILED IN THESE CASES AND

PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS’ CASES ON ACCOUNT OF
                                    3
SUCH CLAIM.

7.     THE DEBTOR’S SCHEDULES AND ACCESS THERETO

       You may be listed as the holder of a claim against the Debtor in its Schedules of Assets
and Liabilities or Schedule of Executory Contracts and Unexpired Leases (together, “Schedules”).

       If you rely on the Schedules, it is your responsibility to determine that the claim is
accurately listed in the Schedules.

        As set forth above, if you agree with the nature, amount and status off your claim as listed
in the Schedules, and if your claim is not described as “disputed,” “contingent” or “unliquidated”,
you need not file a proof of claim. Otherwise, or if you decide to file a proof of claim, you must
do so before the Bar Date in accordance with the procedures set forth in this notice.

         Copies of the Debtor’s Schedules are available for inspection on the Court’s website at
www.nysb.uscourts.gov. A login and password to the Court’s Public Access to Electronic Court
Records (“PACER”) are required to access this information and can be obtained through the
PACER Service Center at www.pacer.gov. Copies of the Schedules may also be examined
between the hours of 9:00 a.m. and 4:30 p.m., Monday-Friday at the Office of the Clerk of the
Bankruptcy Court, 300 Quarropas Street, Room 248, White Plains, New York 10601. Copies of
the Debtor’s Schedules may also be obtained by written request to Debtor’s counsel at the address
set forth below.

       A holder of a possible claim against the Debtor should consult an attorney regarding
any matters not covered by this notice, such as whether the holder should file a proof of
claim.


Dated: February ___, 2021                            BY ORDER OF THE COURT


Avery Samet
Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, NY 10001
(212) 490-4700
asamet@aminillc.com
jchubak@aminillc.com
Proposed Attorneys for the Debtor
and Debtor in Possession




                                                 4
